Citation Nr: 1232117	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In September 2010, the Board remanded the appeal for further development to include a VA medical examination which evaluated the nature and etiology of the Veteran's hypertension.  Such an examination was accomplished in November 2011, and, for the reasons detailed below, the Board finds that it is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  In fact, the Veteran's accredited representative acknowledged in a March 2012 written statement that all directives of the September 2010 Board remand had been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hypertension was incurred in, aggravated by, or otherwise the result of his active service to include as secondary to his service-connected systemic lupus erythematosus.


CONCLUSION OF LAW

Service connection is not warranted for hypertension, to include as secondary to his service-connected systemic lupus erythematosus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307,, 3.309, 3.310, 4.104 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2008, which is clearly prior to the November 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November 2010 and October 2011, followed by readjudication of the appeal by December 2011 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his hypertension claim, to include at the April 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he indicated at his April 2010 hearing that all three of his VA clinicians had attributed his hypertension to his service-connected systemic lupus erythematosus, and additional VA treatment records have been added to the file as a result thereof.  However, no such medical opinion appears in these records.  Additionally, the Board notes that the record was kept open following the April 2010 hearing for the Veteran to submit additional medical records, to include supporting medical opinions from his VA clinicians, but no such evidence has since been submitted.  Moreover, it does not appear that he responded to the November 2010 VCAA letter's request that he identify and/or submit relevant evidence in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

With respect to the aforementioned April 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate issue, and asked questions to clarify the Veteran's contentions and treatment history.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his hypertension claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in October 2008 and November 2011 which included opinions that addressed his claim of secondary service connection.  As detailed below, the October 2008 VA examiner's opinion, in and of itself, is inadequate as it is not supported by a stated rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions is accorded no weight).  However, the October 2008 VA examiner's opinion is consistent with that of the November 2011 which is supported by stated rationale that is adequately supported by the evidence of record.  As the November 2011 VA examiner's opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the November 2011 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  Under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran has indicated that his hypertension is secondary to his service-connected systemic lupus erythematosus.  Pursuant to 38 C.F.R. § 3.310, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.

Initially, the Board observes that specific medical testing is required to show a person has hypertension.  As such, it is not subject to lay observation pursuant to Jandreau, supra, in the absence of such testing.  

The Board also observes that the Veteran's service treatment records do not appear to contain any entries indicative of hypertension, to include his July 1995 separation examination.  His blood pressure was noted as being 132/88 (systolic/diastolic) on that examination.  Further, on a concurrent Report of Medical History, the Veteran checked the box to indicate he had not experienced high or low blood pressure.  Moreover, the record reflects the Veteran was first diagnosed with hypertension years after his separation from service.  For example, treatment records dated in September 2007 note that he was diagnosed with hypertension, although it was noted on the October 2008 VA examination that the Veteran had been hypertensive since January 2004.  The Veteran himself acknowledged at the April 2010 hearing that he was first diagnosed with hypertension about 5 to 6 years earlier; i.e. in 2005 or 2004.  Transcript p. 3.  In addition, the Board notes that the Veteran's post-service treatment records do not appear to contain any entries showing diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more within the first post-service year.

Inasmuch as the Veteran was first shown to have hypertension until years after service, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is a factor to consider in deciding the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which indicates the Veteran's hypertension was incurred in or aggravated while on active duty.  Moreover, as indicated above, there does not appear to be any relevant complaint or clinical finding for a clinician to link the current hypertension directly to the Veteran's military service, nor does the Veteran contend otherwise.  Rather, his claim is based upon his hypertension being secondary to his service-connected systemic lupus erythematosus.

The impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another as that is a medically complex question.  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held in the context of a claimant contending secondary service connection that a veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

The Board acknowledges that the Veteran testified at his April 2010 hearing that all three of his VA clinicians had indicated his hypertension was secondary to the service-connected systemic lupus erythematosus.  However, lay statements as to what a competent medical professional purportedly said are not competent medical evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); Robinette v. Brown, 8 Vet. App.69 (1995); Dean v. Brown, 8 Vet. App. 449 (1995); see also 38 C.F.R. 
§ 3.159(a)(2).  As already detailed above, the Veteran was provided with the opportunity to submit opinions from these VA clinicians, but no such opinions have been added to the record.  Significantly, while his VA treatment records are of record, none of his treating physicians provide opinions linking hypertension to his systemic lupus erythematosus.  

Although no examination was required in light of Waters, supra, the October 2008 and November 2011 VA examinations did address the Veteran's claim of secondary service connection.  Following evaluation of the Veteran, the October 2008 VA examiner opined that the Veteran most likely has essentially hypertension that is not related to his systemic lupus erythematosus.  However, as already noted, not rationale was promulgated in support of this opinion.  In contrast, the November 2011 VA examiner who also indicated that the Veteran's hypertension was not secondary to his service-connected systemic lupus erythematosus did provide such rationale.  Specifically, the examiner stated that after review of the claims folder and VA medical records, including renal consultation, the Veteran's hypertension was diagnosed as essential, and that in absence of an elevated creatinine there was no secondary cause or evidence of aggravation due to his lupus.  In other words, the examiner indicated that the type of medical findings which would support a finding that the hypertension was caused or aggravated by the service-connected disability were not present in this case.  As detailed above, the Board has already determined that this opinion is supported by an adequate foundation, there is no contrary medical opinion, and it is adequate for resolution of this case.

In summary, the Veteran's hypertension is not a condition subject to lay observation, there is no competent medical evidence of hypertension until years after his separation from service, and the only competent medical evidence to address his claim of secondary service connection has been against such a finding.  No other basis for establishing service connection for the Veteran's hypertension is otherwise indicated by the evidence of record.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hypertension was incurred in, aggravated by, or otherwise the result of his active service to include as secondary to his service-connected systemic lupus erythematosus.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected systemic lupus erythematosus, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


